Citation Nr: 1524639	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-34 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable disability rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1979 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC which granted service connection for hypertension and assigned a noncompensable evaluation as of  October 25, 2012.  The case was later transferred to the RO in Muskogee, Oklahoma.  The Board previously remanded this case in May 2014 in order to obtain further records.

The Veteran submitted a new VA Form 21-22, to change his representative to Disabled American Veterans (DAV), more than 90 days after the appeal was certified to the Board.  There is good cause shown for the change of representative; therefore, the DAV is the correct representative.  38 C.F.R. § 20.1304.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

The record shows that the Veteran has a history of diastolic pressure of predominantly 100 or more and requires continuous medication for control of his hypertension.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but not higher, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in January 2013 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disability have been obtained.  In May 2014, the Board remanded this case in order to supply the Veteran with an opportunity to supplement the record with available private treatment records.  In July 2014, the RO sent the Veteran a letter detailing the records request, and included a VA Form 21-4142, to allow the Veteran to give permission to have the RO obtain additional private treatment records.  In response to the letter, the Veteran submitted a letter from his private physician, which was received in August 2014.  The RO also obtained additional records from VA facilities.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

A contracted VA examination adequate for adjudication purposes was provided to the Veteran in August 2013 in connection with his claim.  The examination is adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes his hypertension in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Increased Rating for Hypertension

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's hypertension is evaluated under Diagnostic Code 7101, under which a 10 percent evaluation is warranted for hypertensive vascular disease (essential arterial hypertension) where the diastolic pressure (the lower number in a blood pressure reading) is predominantly 100mm or more or when systolic pressure (the higher number) is predominantly 160mm or more.  A minimum 10 percent evaluation is also assigned when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100mm or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).  A 20 percent evaluation requires diastolic pressure predominantly 110mm or more or systolic pressure predominantly 200mm or more.  Id.
In order to evaluate the level of disability and any changes in the Veteran's condition, it is necessary to consider the Veteran's complete history. See Schafrath v. Derwinski, 1 Vet. App. 589   (1991). 

During 2009, the Veteran's blood pressure fluctuated between a high of 192/117 and a low of 136/83.  In March 2009, the Veteran was taking 120 milligrams of diltiazem, once per day and 0.1 milligrams of Clonidine, once per day. In September 2009, the Veteran was taking 81 milligrams of aspirin and 240 milligrams of diltiazem per day. In October 2009, he was prescribed 25 milligrams of hydrochlorothiazide, 240 milligrams of diltiazem hydrochloride, and 81 milligrams of aspirin. In November and December 2009, the Veteran was taking 81 milligrams of aspirin, 25 milligrams of hydrochlorothiazide, 120 milligrams of diltiazem hydrochloride, and 10 milligrams of Lisinopril.  The Veteran's physician noted that the Veteran's blood pressure was quite high, but that his medication seemed to be helping.
 
The Veteran's claim for service connection for hypertension was received on October 25, 2012. 

In August 2013, the Veteran underwent a contracted examination ordered by the VA.  The examiner noted that the Veteran's hypertension "comes and goes with medication."  He indicated that the Veteran was taking 30 milligrams of Lisinopril, 25 milligrams of hydrochlorothiazide, diltiazem, and aspirin to control his hypertension.  The three blood pressure readings taken at the examination were 116/64, 116/70, and 116/68.  The examiner also noted that the Veteran's EKG was within normal limits, his heart had a regular rhythm and normal auscultation, all of the peripheral pulses in his lower extremities were 2+, and his chest x-ray results were within normal limits.

The medical evidence of record shows that the Veteran has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control of his hypertension.  The evidence of record shows that the Veteran underwent an extensive period of blood pressure checks from March 2009 to December 2009.  During that period, the Veteran was prescribed several different, successively stronger medications and combinations of medications.  These blood pressure readings demonstrate that the Veteran's diastolic pressure was over 100 in all blood pressure tests in March, April, and September 2009 and for one in October 2009, but during that time, the Veteran's blood pressure readings were, on average, dropping as time progressed.  The Veteran's doctor noted that the medication seemed to be helping his blood pressure readings.  In August 2013, the Veteran's blood pressure readings for diastolic pressure were all significantly below 100.  Additionally, the contracted examiner noted that the Veteran's hypertension "comes and goes with medication."

Resolving reasonable doubt in favor of the Veteran, the Board finds that the medical evidence of record shows that Veteran had a history of diastolic pressure predominantly 100 or more while his physicians were prescribing different, stronger types of continuous medication for control of his hypertension, but that his diastolic pressure dropped below 100 over the period of time that he was trying new medication combinations.  The medical evidence of record also clearly shows that the Veteran currently requires continuous medication for control of his hypertension.  Although the Veteran's diastolic pressure readings of 100 or more occurred prior to the Veteran's appeal period for benefits, giving the Veteran the benefit of the doubt, it is clear from his pattern of treatment that he requires continuous medication to maintain diastolic pressure readings below 100.  Accordingly, the Board finds that an initial rating of 10 percent is warranted for the Veteran's hypertension.  However, the Board finds that a rating in excess of 10 percent is not warranted, as the medical evidence of record does not show any readings of systolic pressure of 200 or more, or diastolic pressure of 110 or more, at any point during the Veteran's appeal period.

This issue has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's hypertension, the evidence shows no distinct periods of time during the Veteran's appeal period during which his symptoms have varied to such an extent that a rating in excess of 10 percent would be warranted under any diagnostic code.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.344 (2014); Fenderson v. West, 12 Vet. App. 119 (1999).

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's hypertension are contemplated by the schedular criteria set forth in Diagnostic Code 7101.  The Veteran has a history of diastolic pressure predominantly 100 or more, who requires continuous medication for control of his hypertension.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected hypertension, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, the Veteran has not asserted, and the evidence does not show that the Veteran's disability has caused unemployability.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

An initial rating of 10 percent, but not higher, for hypertension is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


